Citation Nr: 0725479	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right thigh 
disorder. 

2.  Entitlement to service connection for a right thigh 
disorder. 

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1979 to January 1980, and on active duty from November 1990 
to January 1991 and from April 1993 to August 1994.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which held that new and material 
evidence had not been received to reopen a claim for service 
connection for a right thigh disorder, and denied service 
connection for disorders of the low back and right hip.  

A May 2005 statement of the case (SOC) implicitly found that 
new and material evidence had been submitted to reopen the 
claim for service connection for a right thigh disorder, and 
denied the claim on the merits after de novo review.  The 
Board notes that irrespective of this RO determination 
reopening the veteran's claim, it will adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the May 2005 SOC and 
a subsequent supplemental statement of the case, the veteran 
is not prejudiced by the Board's own de novo adjudication at 
this time.

FINDINGS OF FACT

1.  Evidence added to the record since the March 1980 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
a right thigh disorder, and does raise a reasonable 
possibility of substantiating that claim.

2.  The competent medical evidence, overall, does not 
indicate that the veteran's right thigh disorder, low back 
disorder or right hip disorder are related to active duty, or 
any findings in the veteran's service medical records.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 1980 rating 
decision denying service connection for a right thigh 
disorder is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a right 
thigh disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a right thigh disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence 

A March 1980 rating decision denied service connection for a 
strain of the right sartorius muscle, claimed as a pulled 
groin muscle.  The veteran did not appeal this decision 
within one year of receiving notification and thus the 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  The 
March 1980 rating decision noted that there was no evidence 
of current residuals of the veteran's inservice 1979 strain 
of the sartorius muscle.  

Evidence of record at the time of the March 1980 rating 
decision included service and post-service medical records.    

The March 1980 rating decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the March 1980 rating decision, the veteran has 
submitted a June 2006 private medical opinion.  In essence, 
the opinion relates that the veteran's inservice right 
sartorius muscle strain results in current residuals of 
degenerative disc disease with radiculopathy and right hip 
pain.  

The June 2006 medical opinion is neither cumulative nor 
redundant of the evidence of record in March 1980.  It 
relates to an unestablished fact necessary to substantiate 
the veteran's claim (whether the veteran has current 
residuals of her inservice right sartorius muscle strain) and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Thus, the veteran's claim for 
service connection for a right thigh disorder is reopened.

Having reopened this claim, the Board will address it on a de 
novo basis below.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records include a December 1979 
medical record showing that she had earlier pulled a groin 
muscle in the right thigh.  She reinjured it and complained 
of marked pain.  She was given Tylenol 3 for pain and 
instructed to use crutches for one week and avoid running and 
marching for two weeks.  She was put on profile and exempted 
from running and marching for two weeks.

The report of a November 1983 medical examination reveals 
that the relevant clinical examination was normal and 
identifies no pertinent defects or diagnoses.  The 
corresponding report of medical history is negative for 
pertinent complaints or physician's summary or elaboration.  

A December 1988 report of medical history is negative for 
pertinent complaints or physician's summary or elaboration.

The report of a medical examination conducted either in 
August 1988 or August 1989 reveals that the relevant clinical 
examination was normal and identifies no pertinent defects or 
diagnoses.  

The report of a September 1992 medical examination reveals 
that clinical examination of the veteran's lower extremities 
was normal except for inability to do a deep knee bend 
without coaching.  The section of the report for the 
identification of defects or diagnoses is unavailable.  The 
corresponding report of medical history is negative for 
pertinent complaints or physician's summary or elaboration.  

Overall, the veteran's service medical records constitute 
evidence against her claim.  They show that she had no right 
thigh complaints, symptoms, findings or diagnoses following 
her December 1979 injury.  They also show she had no low back 
or right hip complaints, symptoms, findings or diagnoses at 
the time of her injury.   

Post-service medical records show complaints and treatment 
for the claimed conditions prior to and during the appeal 
period, dated, for the most part, several years after the 
veteran's last separation.  These records, as a whole, do not 
support the veteran's claims as they fail to link any current 
claimed symptoms to the veteran's service, indicate a 
connection to service, and appear to indicate conditions that 
began well after service.  

The report of a March 2005 VA examination provides that the 
examiner reviewed the veteran's claims file.  It sets forth 
the pertinent history and the results of current evaluation.  
The diagnostic impression was sartorius muscle strain while 
in the military; documented degenerative joint disease of the 
lumbar spine; and right hip pain described as a burning hip 
pain radiating in the right sciatic distribution down the 
posterior aspect of the thigh and into the back region.  

The examiner expressed the medical opinion that the veteran's 
symptoms were compatible with pain emanating from the lumbar 
spine, as the veteran described a neuropathic burning-type 
pain, which would coincide with a back-related diagnosis 
rather than a hip diagnosis.  There was insufficient medical 
evidence from the initial sartorius strain in 1979 to recent 
medical evidence to link the remote muscle strain with her 
current symptoms.  Therefore, the examiner said it was his 
medical opinion that it was more likely than not that the 
veteran's hip, back and leg pain was related to a 
degenerative joint disease process of the lumbar spine and 
was not hip-related.  

In an October 2005 opinion, the same VA examiner stated that 
he had again reviewed the veteran's claims file.  He noted 
that the veteran's service medical records did not note 
back/radiculopathy symptoms at the time of the her 1979 
injury.  No back/joint symptoms were noted at that time of 
examinations in 1983 and 1992.  Degenerative joint disease 
and lumbar spine complaints were noted in the late 1990's and 
early 2000.  

In summary, the examiner stated that the event in 1979 
regarding a muscle strain was compatible with the diagnosis 
at that time.  There was no nexus to link this event to 
degenerative joint disease complaints in the late 1990's.  
The diagnosis of strain was appropriate in 1979 and was not 
typical of radiculopathy.  The veteran's lumbosacral spine 
and hip problems were typical of osteoarthritis from "wear 
and tear" as well as aging over a several year history, 
providing evidence against this claim.

The report of a January 2006 private internal medicine 
physician provides that he was the veteran's primary care 
physician.  He had reviewed her complete service medical 
records and other medical records as well.  He recounted that 
she had originally been injured in 1979.  She has had pain in 
the right back and hip area, even to the right flank and 
abdominal area, ever since then.  Records from 1982 and 1985 
illustrate this and she continued to have very similar pain 
today.  The physician said that it was his opinion that her 
current pain situation was 100 percent due to the injury that 
she received while in the service.  

The report of a June 2006 private medical opinion provides 
that it was written by a physician specializing in care of 
the spine.  He treated the veteran and had reviewed her 
medical records.  He stated that it was likely that her back 
and hip injury occurred while she was on active duty.  
Therefore, he thought that the military treatment of her 
condition and resultant follow-up care injured her right 
sartorius muscle strain.  It could be diagnosed as 
degenerative disc disease with radiculopathy and right hip 
pain.  This had been diagnosed and the office evaluation had 
documented her symptomatology during current studies with an 
accurate diagnosis.  Previous evaluations revealed similar 
findings.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Overall, the Board finds that the negative VA opinions 
outweigh the private medical opinions.  While each private 
opinion purports to link the veteran's current disorders to 
her 1979 strain of the right sartorius muscle, they 
ultimately provide no supporting explanations.  By contrast, 
the VA opinions refer to the fact that the veteran's service 
medical records are negative for any mention of any back or 
joint problems, particularly at the time of the 1979 muscle 
injury.  The VA opinions observe that the veteran's 
complaints were consistent with a back injury, not a hip 
[thigh] injury.  The VA opinions point out that degenerative 
joint disease was not shown until many years after the muscle 
injury.  The VA opinions provide a different explanation for 
the veteran's current complaints (osteoarthritis, due to age 
and use).

The Board acknowledges that the VA medical opinions predate 
the private medical opinions, and thus the VA examiner did 
not have private medical opinions before him (and therefore 
noted in the March 2005 report that there was insufficient 
medical evidence to link the veteran's remote muscle strain 
to her current symptoms).  In the circumstances of this 
claim, however, the Board finds that this fact is not 
problematic.  Other than the two private medical opinions, 
which the Board finds conclusory, there is in fact no medical 
evidence linking the veteran's inservice muscle strain to her 
current symptoms.  Further, neither private medical opinion 
contradicts the reasoning or findings of the VA opinions, 
despite the fact that each private physician reviewed the 
veteran's medical records, which would have included the VA 
opinions.  Further, the Board finds that the service and 
post-service treatment record, as a whole, support the 
findings against this these claims. 

With respect to the veteran's own contentions, the Board is 
aware that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In the present case, the veteran's own assertions in support 
of her claim are outweighed by the service medical records 
and the negative VA medical opinions, as analyzed above.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in July 2004, 
August 2004 and June 2005 that discussed the particular legal 
requirements applicable to her service connection claims, the 
evidence considered, and the pertinent laws and regulations 
with respect to service connection.  VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted an examination, and obtained a medical opinion, for 
the veteran's claims.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

New and material evidence having been received, the claim for 
service connection for a right thigh disorder is reopened; to 
this extent only, the appeal is granted.

Service connection for a right thigh disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


